Citation Nr: 0944958	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-35 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for simple fracture, left 
transverse process, L-3 vertebra, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.H.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1950 to October 1952. 

Service connection for a lumbar spine disability was 
initially granted in a February 1960 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  A noncompensable (zero percent) 
disability rating was assigned.  The assigned disability 
rating was later increased by the RO to 10 percent in 
September 2005 and 20 percent in September 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the RO 
in Togus, Maine, which continued the 20 percent disability 
rating assigned to the Veteran's lumbar spine disability. The 
RO in Indianapolis, Indiana currently has original 
jurisdiction over the Veteran's claim. 

In September 2008, the Veteran presented testimony at a 
personal hearing conducted at the Indianapolis RO before a 
Hearing Officer.  A transcript of this hearing has been 
associated with the Veteran's claims folder.  While the 
Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in May 2009, he failed to report for this 
hearing.  The Veteran has provided no explanation for his 
failure to report and has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The Veteran's service-connected simple fracture, left 
transverse process, L-3 vertebra is manifested by pain and 
limitation of motion with forward flexion limited to no less 
than 70 degrees.
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for simple 
fracture, left transverse process, L-3 vertebra are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 and 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated April 11, 2007, including a request for evidence 
showing that the Veteran's service-connected disability had 
gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced April 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in April 2007 
and November 2008.  The reports of these examinations reflect 
that the examiners recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  While the Board is aware that the April 
2007 VA examiner did not review the Veteran's claims folder, 
such review is irrelevant to the medical issue at hand.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ["Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability, not the medical history, is of primary 
concern."]  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He 
exercised the option of a personal hearing and was afforded 
one in September 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant Law and Regulations 

Disability Ratings - in General 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific Rating Criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the Veteran filed his claim in January 
2007, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 
5243, unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire 
spine;

50 percent rating -  Unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent rating - Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

20 percent rating - Forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the General Rating Formula for 
Diseases and Injuries of the Spine, as outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The formula for rating intervertebral disc syndrome 
based on incapacitating episodes indicates that a 40 percent 
rating applies where the evidence shows incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Assignment of Diagnostic Code

The Veteran is currently assigned a 20 percent disability 
rating for the disability at issue under Diagnostic Code 5235 
(vertebral fracture or dislocation).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case the Board finds that Diagnostic Code 5235 and 
Diagnostic Code 5243 (intervertebral disc syndrome) are for 
consideration as the Veteran had fractured his L-3 vertebra 
and has been diagnosed with degenerative disc disease of the 
lumbar spine.  See the November 2008 VA examination.  

Analysis

Schedular Rating

As noted above, to obtain a disability rating higher than the 
currently-assigned 20 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
must show forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

During the November 2008 VA examination, the Veteran 
displayed forward flexion of the thoracolumbar spine to 90 
degrees.  During the April 2007 VA examination the Veteran 
displayed forward thoracolumbar flexion of 70 degrees.  These 
measurements fall well short of the limitation of motion 
required to warrant a higher disability rating.

The Board has considered whether the Veteran has additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination and/or flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective clinical 
findings of record, however, do not reflect additional 
functional impairment such that a higher rating is warranted.  
Specifically, the April 2007 and November 2008 VA examiners 
stated that while the Veteran manifests back pain following 
repetitive motion, there are no additional limitations after 
repetitive use of the joint. 

Moreover, the Veteran has not exhibited functional impairment 
comparable to ankylosis of the entire thoracolumbar spine, 
even with consideration of additional functional loss due to 
pain, weakness, excess fatigability, incoordination and/or 
flare-ups.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of record 
indicates that the Veteran has been able to extend, bend, and 
rotate his spine.  Because the Veteran is able to move his 
lower back, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

The Board also finds that the preponderance of the competent 
evidence of record is against an initial evaluation in excess 
of 20 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  
While the Board is aware that the November 2008 VA examiner 
stated that the Veteran was hospitalized for six weeks in 
January 2008 due to back pain and the inability to "get up 
after [a] 4 week acute hospital stay for left arm 
cellulitis" the Veteran's VA treatment records indicate 
otherwise.  Specifically, the treatment records indicate that 
the Veteran was receiving treatment for degenerative joint 
disease of his knees in January 2008, not being hospitalized 
for his service-connected back disability.  Accordingly, the 
VA examiner's comments appear to be directly contradicted by 
the contemporaneous evidence of record.  While the Board 
realizes that it is possible that the examiner was relying on 
a history as reported by the Veteran, the November 2008 
examination report indicates that the Veteran is a poor 
historian due to his Alzheimer's disease. See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [noting that the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Furthermore any such statements 
would be directly contradicted by the evidence of record.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  To the extent the 
Veteran was hospitalized or proscribed bed rest through a 
private medical facility, he has not submitted or authorized 
VA to obtain such records.  In short, the competent credible 
evidence of record does not indicate that the Veteran has 
experienced any incapacitating episodes, as defined by the 
applicable rating criteria.  As such, a higher rating is not 
warranted based on incapacitating episodes.

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine also states that "any associated 
objective neurologic abnormalities" are to be evaluated 
separately under an appropriate diagnostic code.  In this 
case the Veteran has been diagnosed with peripheral 
polyneuropathy and diabetic amyotrophy.  However, the medical 
evidence of record indicates that the Veteran's peripheral 
polyneuropathy is the result of his nonservice-connected 
diabetes mellitus and not due to his service-connected spine 
disability.  See the November 2008 VA examination.  
Furthermore, while the Board may not itself render medical 
opinions, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it does not require a health care professional to 
interpret "diabetic amyotrophy" as meaning amyotrophy 
resulting from diabetes.  The Veteran has not exhibited any 
other neurologic impairment stemming from his spine 
disability which would necessitate an additional separate 
disability rating.  The medical evidence does not indicate 
that the Veteran experiences any bladder or bowel 
dysfunction.  As such, an additional separate rating for 
neurologic impairment associated with the service-connected 
lumbar spine disability is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242, Note (1) (2009). 

Hart Consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on 
January 25, 2007.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from January 25, 2006 to the present.

The evidence associated with the Veteran's claims folder 
demonstrates that the Veteran's lumbar spine disability has 
essentially remained constant throughout the appeal period.  
While the Veteran's forward flexion range of motion 
measurements appear to have actually improved during the 
appeal period (40 degrees during the September 2006 VA 
examination, and 70 and 90 during the April 2007 and November 
2008 VA examinations) his complaints of pain have remained 
constant. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's lumbar spine 
disability was more or less severe during the appeal period. 
Staged ratings are therefore not appropriate.

Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the October 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his lumbar spine disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran is currently retired.  See the November 2008 
VA examination report. The Board notes that the fact that the 
Veteran is currently unemployed is not determinative. The 
ultimate question is whether the Veteran, because of his 
service-connected disability, is incapable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case 
there is no medical evidence that the Veteran's lumbar spine 
disability would have marked interference with employment.  
See Van Hoose, supra [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for simple fracture, left 
transverse process, L-3 vertebra is denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


